Citation Nr: 1338176	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February 2012 and February 2013.  The Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Initially, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.   Although the Veteran reported in his September 2011 hearing that he is in receipt of SSA benefits for his spine, he has indicated during treatment that he is receiving SSA for psychiatric disabilities as well.  At one point noting it was for orthopedic injuries and "attitude."  Notably, the Veteran has also been involved in two motor vehicle accidents with head injuries, and if SSA records contain treatment records from these injuries, they could include mental assessments.  As such, on remand SSA records should be obtained.

Service personnel records are replete with reference to counseling of the Veteran by his superiors at Fort Carson beginning in February 1981 for various offenses related to attitude and appearance.  These included being absent from duty, having deficiencies with his uniform inasmuch as his fatigues were soiled and dirty, his boots were unpolished, he was in need of a shave and haircut and his hat was extremely soiled.  Other offenses included not showing respect for an officer after being told to get out of formation for his uniform deficiencies and hanging his eyeglasses off of his uniform despite being previously told not to have them on with his uniform.  In April 1981, it was noted that he voiced negative comments about the army, his unit and his superiors.  He voiced a "can't do and won't do attitude" about all aspects of his job and the directives given him.  His performance had been poor and was considered a deterrent to others around him.  He reportedly showed no initiative toward prop and rotor functions which was his specialty.  It was recommended that he be sent back to his original duty section and not be afforded the opportunity to on the job train in any other maintenance platoon section.  He failed to obey an order to check in with his platoon after some training. 

A June 1981 Report of Mental Status Evaluation indicates that the Veteran had been followed at Community Mental Health Activity since January 1980, pursuant to dealing with issues of maturity and impulse control.  His behavior was normal, he was fully alert and oriented, his mood was unremarkable, thinking process was clear, thought content was normal and memory was good.  It was noted that no psychiatric diagnosis was warranted, and that the service member was being cleared for any administrative action deemed proper by Command. 

Following the June 1981 aforementioned psychiatric report, a report of proposed separation reflects that the Veteran was to receive a general discharge under honorable conditions due to poor attitude, lack of motivation, lack of self-discipline, and failure to demonstrate promotion potential.  He was thereafter separated in August 1981.

The Board remanded this matter in February 2012 in part to afford the Veteran a VA psychiatric examination to determine whether the Veteran has a current psychiatric disability that is etiologically related to service. He was afforded such an examination in June 2012.  The examiner noted that the service treatment records (STRs) contained the June 1981 mental health note showing no psychiatric diagnosis.  He also noted the current diagnoses of anxiety and depressive disorders in the VA treatment records.  The Veteran was found to meet the DSM-IV-TR diagnostic criteria for Pain Disorder Associated with a General Medical Condition and Psychological Factors, Depressive Disorder NOS, Anxiety Disorder NOS, and Alcohol Dependence, in sustained partial remission.  The examiner provided a negative nexus opinion with a supporting rationale; however, the examiner specifically noted that the Veteran's report that he was seen for a year by mental health at Ft. Carson could not be confirmed by a review of his STR's.  In a 2013 Board remand, the Board pointed out that the record contained a June 1981 Report of Mental Status Evaluation indicates that the Veteran had been followed at Community Mental Health Activity since January 1980, pursuant to dealing with issues of maturity and impulse control.  Given the inconsistency in the nexus opinion, the Board remanded the claim for an addendum opinion.

In the February 2013 remand, the Board also directed the AMC to obtain the Community Mental Health Activity treatment records from January 1980 to June 1981.  

In May 2013, the VA examiner provided an addendum opinion.  Unfortunately, the requested in-service mental health treatment records were obtained in August 2013, and were not available to the VA examiner.

In the May 2013 VA examination report, the examiner diagnosed a personality disorder, not otherwise specified, with schizoid and antisocial features, and a mood disorder.  The examiner did not indicate if these were Axis I or Axis II diagnoses.  The examiner also noted the likelihood of frontal lobe damage from the Veteran's two prior head injuries (in motor vehicle accidents in the 1990s and 2006).  The examiner noted that the Veteran's impulse control symptoms may be attributable to both a frontal lobe injury and his psychiatric disorders, and could not be differentiated.  In conjunction with the examination the Veteran underwent the Million Clinical Multiaxial Inventory (MCMI-III), "a test especially useful in diagnosing personality disorders."  His results on the test suggested the possible presence of severe personality pathology.  The examiner noted that the Veteran's results on the Minnesota Multiphasic Personality Inventory (MMPI-2) suggested he was socially introverted.  The examination report appears to not include a full explanation of the examiner's diagnoses, and does not contain a nexus opinion.

The Board notes that personality disorders are considered congenital or developmental defects and, therefore, are not generally considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital or developmental disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01- 85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent that a personality disorder is not a disease, service connection may still be granted for any superimposed disease or injury.

The Veteran's treatment records include several psychiatric diagnoses.  Most recently, the 2013 VA examiner has diagnosed a personality disorder, and some treatment records also include notations of a personality disorder.  The 2013 VA examiner cited the results of two administered psychiatric tests, one from June 2012 and one from May 2013, but also provided different psychiatric diagnoses based on these test results.  As such, the claim should be remanded and the Veteran should be provided a new, full VA mental health examination with all indicated studies performed and interpreted.  The examiner should address all diagnoses in the claims file, and provide a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2.  The Veteran should be afforded a VA psychiatric evaluation to determine whether he suffers from any psychiatric disorders, and their etiologies.  The claims file (specifically including service treatment records), a copy of this remand, and access to Virtual VA should be provided to the evaluator. 

Following a review of the evidence, interview with the Veteran, and administration of any tests deemed necessary, the evaluator should identify all of the Veteran's current psychiatric disorders that meet the American Psychiatric Association  : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should also identify personality disorders that meet the DSM-IV criteria. 

The examiner/reviewer is asked to provide an opinion regarding the following: 

(a) Whether it is at least as likely as not (a 50/50 probability or greater) any current personality disorder was subject to any superimposed disease or injury, or was otherwise permanently aggravated during military service; 

(b) Whether it is at least as likely as not (a 50/50 probability or greater) any other current acquired psychiatric disorder had its onset in service; 

(c) Whether it is at least as likely as not (a 50/50 probability or greater) any other current acquired psychiatric disorder was otherwise caused or aggravated by the Veteran's military service; and

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his disorder and the continuity of symptomatology.  The examiner should comment on any diagnosed psychiatric disorder in the claims file that he/she has not found to be a current disorder and, if possible, provide an explanation for the disparity.  A rationale must be provided for all rendered opinions.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


